1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment


2.	In response to applicant’s amendment received on February 25, 2022, all requested changes to the claims have been entered. 

Response to Argument


3.	Applicant’s arguments filed on February 25, 2022 have been fully considered but they are not persuasive.
Applicant’s argue on page 7 of the response the median value processing of Yanagisawa is not equivalent to "generating a template image of the moving body by stacking the extracted images in such a manner that reference points of the moving body in the extracted images coincide with each other; and identifying a position of the moving body in at least one image of the time-series images by performing template matching using the template image for the at least one image of the time-series images".

The examiner disagrees.  In Yanagisawa, pixel value of a median image is a median value of all raw images’ same position values (page 401 left column, 3rd paragraph). And In paragraph [0038] of instant application,  Each pixel value in the template image may be a median of a corresponding pixel in extracted images.

Therefore, a median image in the disclosure of Yanagisawa  can be interpreted as template image, as recited in claim 1. 

 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
 

Claims 1, 2, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YANAGISAWA et al. (“Automatic Detection Algorithm for Small Moving Objects”, Astronomical Society of Japan., 57, 399–408, 2005 April 25).

With respect to claim 1, Yanagisawa et al. teach acquiring time-series images taken at a predetermined time interval (page 399, right column, “The usual observation of an asteroid requires a few frames in the same region of the celestial sphere at a proper time interval with the equatorial movement of the telescope…. The exposure time is limited to about 5 min”; page 400, right column, "Multiple images of one sky region are taken with the observation equipment.");
obtaining an estimated position of a moving body in each of the time-series images based on an estimated motion of the moving body assumed in advance (page 399, right column, last paragraph, see “… to fit the movement of an asteroid", page 400, left column, “various shift values of asteroids must be investigated.''); 
extracting images each including the estimated position of the moving body from a plurality of images of the time-series images, as extracted images (page 399, right column, last paragraph, see “sub-images are cropped from many CCD images", page 402, left column, Section 2.3 The Main Process, see "Once the shift values are determined, the algorithm crops sub-images from all of the, images to fit the values, as shown in figure 1"); 
generating a template image of the moving body by stacking the extracted images in such a manner that reference points of the moving body in the extracted images coincide with each other (page 399, right column, last paragraph, see  “A median image of all the sub-images is then created." and" ... photons from the asteroid are located on the same pixels of sub-images”, page 400, Fig. 1 page 401, right column, see "The mask pattern is made from the median image by applying a threshold value”, page 402, left column, Section 2.3 The Main Process, see “A median image of all the sub-images is created and the candidates for moving objects are searched.”); and 
identifying a position of the moving body in at least one image of the time-series images by performing template matching using the template image for the at least one image of the time-series images (page 399, right column, last paragraph, see “... an example of an asteroid detected using the algorithm.”, Figures 1 and 2, page 401, right column, see "Figure 4(e) shows the result of mask pattern application.", Figure 4(e) displays the detection of the moving asteroid in the captured images).  

With respect to claim 2, Yanagisawa et al. teach that each of the reference points of the moving body in stacking of the extracted images is the estimated position of the moving body (Figures 1, 4, 7 and 8).  

With respect to claim 3, Yanagisawa et al. teach that each pixel value in the template image is set to any one of an average pixel value, a median, and a mode of a corresponding pixel in the extracted images (page 402, "Figure 5 shows the difference between an average (or sum) image and a median image. . .. Therefore, We chose a median to avoid false detection").  


With respect to claim 6, Yanagisawa et al. teach that the moving body is debris on an earth orbit or a microorganism in a liquid (page 399, asteroids).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 USC 103 as being unpatentable over YANAGISAWA et al. (“Automatic Detection Algorithm for Small Moving Objects”, Astronomical Society of Japan., 57, 399–408, 2005 April 25) in view of Shortis et al.  (“Comparison of some techniques for the subpixel location of discrete target images”, Proc. SPIE 2350, Videometrics III, (6 October 1994).
Yanagisawa et al. teach all the limitations of claim 1 as applied above from which claim 4 respectively depend.
      	Yanagisawa et al. do not teach expressly that binarizing each pixel value in the time-series images 17or the extracted images; and calculating a center of gravity of the moving body in each of the binarized time-series images or each of the binarized extracted images, wherein each of the reference points of the moving body in stacking of the extracted images is the center of gravity of the moving body.
      	Shortis et al.  teach binarizing each pixel value in the time-series images 17or the extracted images; and calculating a center of gravity of the moving body in each of the binarized time-series images or each of the binarized extracted images, wherein each of the reference points of the moving body in stacking of the extracted images is the center of gravity of the moving body (page 244-245, Section 4.2 Description of the location methods, 4.2.2 Binary centroid).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to identify object using centroid in binarized image in the method of Yanagisawa et al.
      	The suggestion/motivation for doing so would have been that well known method to identify location of object in moving image.
Therefore, it would have been obvious to combine Shortis et al. with Yanagisawa et al. to obtain the invention as specified in claim 4.

Claim 5 is rejected under 35 USC 103 as being unpatentable over YANAGISAWA et al. (“Automatic Detection Algorithm for Small Moving Objects”, Astronomical Society of Japan., 57, 399–408, 2005 April 25) in view of Zhang et al.  (US 2019/0078966).
Yanagisawa et al. teach all the limitations of claim 1 as applied above from which claim 5 respectively depend.
      	Yanagisawa et al. do not teach expressly that binarizing each pixel value in the time-series images or the extracted images; and calculating a maximum-brightness position of the moving body by fitting a normal function to two one-dimensional distributions obtained by integrating a pixel distribution of the moving body in each of the binarized extracted images in predetermined two directions, wherein each of the reference points of the moving body in stacking of the extracted images is the maximum-brightness position of the moving body.
      	Zhang et al. teach binarizing each pixel value in the time-series images or the extracted images; and calculating a maximum-brightness position of the moving body by fitting a normal function to two one-dimensional distributions obtained by integrating a pixel distribution of the moving body in each of the binarized extracted images in predetermined two directions, wherein each of the reference points of the moving body in stacking of the extracted images is the maximum-brightness position of the moving body (Fig. 2, para [0042] and [0049]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to identify object using maximum value of pixel value in binarized image in the method of Yanagisawa et al.
      	The suggestion/motivation for doing so would have been that well known method to identify location of object in moving image.
Therefore, it would have been obvious to combine Zhang et al. with Yanagisawa et al. to obtain the invention as specified in claim 5.
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663